Title: 12. A Bill concerning the Public Treasurer, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that the public Treasurer may continue in office, without re-election, until the end of the session of General Assembly next after one year from the time of his appointment shall have expired. On his first election, before he shall have power to act, he shall give bond to the Governor, with sureties, to be approved by the Council of State, in the penalty of four hundred thousand pounds, payable to the commonwealth, with condition, that he will faithfully account for all monies and other things, which shall come to his hands in virtue of his office, and perform all other duties thereof; and shall take an oath to the same  purpose, and give assurance of fidelity to the commonwealth, before some court of record, or before a judge or justice thereof, the administration of which oaths, or the certificate thereof, shall be recorded in such court. When the office shall become vacant, during the recess of the General Assembly, the Governor, with advice of the Council of State, shall appoint a successor, to act until such time as he or another shall be legally elected. Upon a motion, made to the General Court, by a succeeding Treasurer, on behalf of the commonwealth, whereof more than ten days notice in writing shall have been given to the obligors, judgment may be awarded for the penalty of the said bond, to be discharged by payment of so much as a jury, to be empanneled instantly, for trial of the issue, if an issue be joined, or to enquire of damages, if the defendants make default, shall find to be due by breach of the condition aforesaid, with costs. The Treasurer, in books provided at the public expence, shall state the accounts of money by him received for public taxes and impositions, and paid in pursuance of acts and votes of General Assembly, in such a manner as that the neat produce of the whole revenue, as well as of every branch thereof, and the amount of disbursements in discharge of the several demands may distinctly appear; and lay the said accounts, from time to time, and all his other transactions, before the General Assembly. And if he divert or misapply any part of the public treasure, being convicted thereof upon such prosecution as is before prescribed, he shall not only be adjudged to pay double the money so found to have been diverted or misapplied, to the use of the commonwealth, but shall be thereby rendered incapable of any office of public trust.
